DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
The Office Action is in response to the Applicant's preliminary amendments filed November 11, 2020.  
 The following rejections are made:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9, 11 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) based on antipation over Oschman et al. (Dexmedetomidine for Opioid and benzodiazepine withdrawal in pediatric patients—IDS) in view of Berkenbosch et al. (Prospective evaluation of dexmedetomidine for noninvasive procedural sedation in children. Pediatr Crit Care Med. 2005 Jul;6(4):435-9—IDS).
Oschman et al. teaches dexmedetomidine is known to be administered at a loading dose of 0.5-1.0 ug/kg over 5-10 minutes followed by a continuous infusion at 0.1-1.4 ug/kg/hr for a period of 1-16 days (reads on about 24 hrs) in pediatric intensive care unit patients including those that are critically ill patients for sedation and analgesia.  The teaching of pediatric patients reads on the age claim limitation- especially since, the reference points to a reference having a patient that is 8 months old. The reference teaches dexmedetomidine allows for decreased fentanyl and midazolam requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oschman et al. (Dexmedetomidine for Opioid and benzodiazepine withdrawal in pediatric patients—IDS) in view of Berkenbosch et al. (Prospective evaluation of dexmedetomidine for noninvasive procedural sedation in children. Pediatr Crit Care Med. 2005 Jul;6(4):435-9—IDS), Chrysostomou et al. ("Dexmedetomidine: sedation, analgesia and beyond." Exp. Op. Drug Metabol. & Tox. 2008, 4(5): 619-27—IDS), O'Mara . Successful use of dexmedetomidine for sedation in a 24-week gestational age neonate.  Ann Pharmacother. 2009 Oct;43(10):1707-13. Epub 2009 Sep 15), and Woodward (Pediatric Anesthesia Pocket Reference UCSF Children’s Hospital. DJW. 2009). 

Oschman et al. teaches dexmedetomidine is known to be administered at a loading dose of 0.5-1.0 ug/kg over 5-10 minutes followed by a continuous infusion at 0.1-1.4 ug/kg/hr for a period of 1-16 days in pediatric intensive care unit patients including those that are critically ill patients for sedation and analgesia.  The teaching of pediatric patients reads on the age claim limitation- especially since, the reference points to a reference having a patient that is 8 months old. The reference teaches dexmedetomidine allows for decreased fentanyl and midazolam requirements. 
Oschman et al. fails to teach intubation before, during, or after dexmedetomidine or a single continuous administration.
Berkenbosch is solely used to show that e.g. patients aged 5 months to 16 years or i.e. patients aged 6.9 ±3.7 years were sedated with dexmedetomidine at 0.92 ± 0.36 ug/kg (0.3-1.92 ug/kg) over 10.3 ± 4.7 mins and were maintained with infusion of 0.69 ± 0.32 ug/kg/hr (0.25-1.14 ug/kg/hr).  
Chrysostomou 2008 teaches administration of dexmedetomidine to pediatric patients prior to or during intubation. (See p. 622, right Col., ¶2 and ¶3). Chrysostomou 2008 teaches administration of dexmedetomidine to a pediatric patient who is critically ill. (See p. 622, right Col., ¶2). Chrysostomou 2008 teaches administering dexmedetomidine to pediatric patients before surgery. (See p. 620-621, bridging ¶). The reference also teaches premedication to facilitate peripheral intravenous cannula placement before procedural sedation in pediatric patients with neurobehavioral disorders (4.5 Additional applications).  The Chrysostomou points to a reference wherein it was found that a single intravenous bolus of dexmedetomidine, 0.5 μg/kg over 3 – 5 min, was effective in the treatment of postanesthesia shivering 
O’Mara teaches successful use of dexmedetomidine for sedation in a 24-Week gestational age neonate, Dexmedetomidine was initiated with a O.5-ug/kg intravenous loading dose over 10 minutes followed by continuous infusion at 0.25 ug/kg/h. For PIPP scores persistently greater than 10, the infusion rate was to be increased by 0.05-0.1 ug/kg/h every 12 hours up to a predefined maximum rate of 1.0 ug/kg/h
Lastly, Woodward teaches dexmedetomidine administered as an IV in 0.2-1 mcg/kg/hr IV infusion 0.2-1 mcg/kg IV load (over 10-20 min) to pediatric patients.
It would have been obvious to one of ordinary skill in the art at the time of the invention to intubate a pediatric patient before during or after dexmedetomidine administration. The motivation comes from the teaching of Chrysostomou 2008 that administration of dexmedetomidine to pediatric patients prior to or during intubation. (See p. 622, right Col., ¶2 and ¶3). Chrysostomou 2008 teaches administration of dexmedetomidine to a pediatric patient who is critically ill. (See p. 622, right Col., ¶2). Chrysostomou 2008 teaches administering dexmedetomidine to pediatric patients before surgery. (See p. 620-621, bridging ¶). Further, from the teaching in Berkenbosch et al. that 10.3 ± 4.7 mins of the dexmedetomidine was effective in providing sedation. Lastly, Woodward teaches dexmedetomidine administered as an IV in 0.2-1 mcg/kg/hr IV infusion 0.2-1 mcg/kg IV load (over 10-20 min) to pediatric patients. Hence, a skilled artisan would have had reasonable expectation of successfully treating a pediatric patient with dexmedetomidine wherein the patient is intubated, in the ICU, and the dexmedetomidine is administered before or during surgery.
Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chrysostomou et al. ("Dexmedetomidine: sedation, analgesia and beyond." Exp. Op. Drug Metabol. & Tox. 2008, 4(5): 619-27—IDS) in view of Berkenbosch et al. (Prospective evaluation of dexmedetomidine for noninvasive procedural sedation in children. Pediatr Crit Care Med. 2005 Jul;6(4):435-9—IDS), Chrysostomou et al. ("Dexmedetomidine Use In A Pediatric Cardiac Intensive Care Unit: Can We Safely Use It In Infants After Cardiac Surgery?" Pediatr. Crit. Care Med, 2007, 8 (Suppl 3): A308-- IDS) O'Mara . Successful use of dexmedetomidine for sedation in a 24-week gestational age neonate.  Ann Pharmacother. 2009 Oct;43(10):1707-13. Epub 2009 Sep 15) and Woodward (Pediatric Anesthesia Pocket Reference UCSF Children’s Hospital. DJW. 2009). 
Chrysostomou 2007 teaches administering dexmedetomidine to pediatric patients for sedation or analgesia. (See left Col., Results and Table). Chrysostomou 2007 teaches administering dexmedetomidine in the ranges of 0.54 +- 0.19 ug/kg/hr (0.1-1.25 19 ug/kg/hr).  Ten patients were also administered 0.5-1 ug/kg of a bolus dose over 3 minutes of dexmedetomidine. Chrysostomou 2007 teaches administering dexmedetomidine from 3 to 72 hours in pediatric patients. (See left Col., Results and Table).  Chrysostomou 2007 teaches administration of dexmedetomidine to 1-day old, 4-day old, 5-day old, 6-day old, and 7-day old infants. (See left Col., Table). Chrysostomou 2007 teaches pediatric patients who were intubated prior to, during, or after administration of dexmedetomidine. (See left Col., Results). Chrysostomou 2007 teaches administration of dexmedetomidine to critically ill pediatric patients. (See left Col., Objective and Methods). Chrysostomou 2007 teaches administration of dexmedetomidine to pediatric patients within 72 hours of cardiac surgery. (See left Col., Results and Conclusions). Chrysostomou 2007 teaches parenteral administration of dexmedetomidine to pediatric patients. (See left Col., Results) Chrysostomou 2007 teachs that the administration of dexmedetomidine reduces a need for rescue medication. (See left Col., Results). Chrysostomou 2007 teaches that the administration of dexmedetomidine reduces a need for an analgesic rescue medication, (See left Col., Results).  
Chrysostomou 2007 fails to teach intubation before, during, or after dexmedetomidine or a single continuous administration.

Berkenbosch is solely used to show that e.g. patients aged 5 months to 16 years or i.e. patients aged 6.9 ±3.7 years were sedated with dexmedetomidine at 0.92 ± 0.36 ug/kg (0.3-1.92 ug/kg) over 10.3 ± 4.7 mins and were maintained with infusion of 0.69 ± 0.32 ug/kg/hr (0.25-1.14 ug/kg/hr).  
Chrysostomou 2008 teaches administering dexmedetomidine to patients before and during surgery. (See p. 620-621, p. 622 bridging ¶). Chrysostomou 2008 teaches that dexmedetomidine can be administered to patients after surgery. (See p. 621, left Col., ¶1 and ¶3).  Chrysostomou 2008 teaches administration of dexmedetomidine after cardiac surgery in pediatric patients. (See p. 621, left Col., ¶1).  The refrence teaches the loading dose is intravenously administered over 10 min (See p. 624, left Col., ¶2 and 3). The reference also teaches premedication to facilitate peripheral intravenous cannula placement before procedural sedation in pediatric patients with neurobehavioral disorders (4.5 Additional applications). The Chrysostomou points to a reference wherein it was found that a single intravenous bolus of dexmedetomidine, 0.5 μg/kg over 3 – 5 min, was effective in the treatment of postanesthesia shivering 
O’Mara teaches successful use of dexmedetomidine for sedation in a 24-Week gestational age neonate, Dexmedetomidine was initiated with a O.5-ug/kg intravenous loading dose over 10 minutes followed by continuous infusion at 0.25 ug/kg/h. For PIPP scores persistently greater than 10, the infusion rate was to be increased by 0.05-0.1 ug/kg/h every 12 hours up to a predefined maximum rate of 1.0 ug/kg/h

Lastly, Woodward teaches dexmedetomidine administered as an IV in 0.2-1 mcg/kg/hr IV infusion 0.2-1 mcg/kg IV load (over 10-20 min) to pediatric patients.
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer dexmedetomidine before and during surgery.  The teaching of ± 4.7 mins of the dexmedetomidine renders obvious increasing the 3-5 or 10 minutes loading dose of dexmedetomidine taught in Chrysostomou et al.’s method.  The motivation comes from the teachings of Chrysostomou 2008 that dexmedetomidine has been used, before, during and after surgery. Further, from the teaching in Berkenbosch et al. that 10.3 ± 4.7 mins of the dexmedetomidine was effective in providing sedation.  Lastly, Woodward teaches dexmedetomidine administered as an IV in 0.2-1 mcg/kg/hr IV infusion 0.2-1 mcg/kg IV load (over 10-20 min) to pediatric patients.  Hence, a skilled artisan would have reasonable expectation of successfully treating patients with dexmedetomidine before, during and after surgery.
Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ard et al. (Case Report Awake Craniotomy with Dexmedetomidine in Pediatric Patients. Journal of Neurosurgical Alleslhesioiogy Vol. 15, No.3. pp. 263-266.2003) in view of Berkenbosch et al. (Prospective evaluation of dexmedetomidine for noninvasive procedural sedation in children. Pediatr Crit Care Med. 2005 Jul;6(4):435-9—IDS) and Chrysostomou et al. ("Dexmedetomidine: sedation, analgesia and beyond." Exp. Op. Drug Metabol. & Tox. 2008, 4(5): 619-27—IDS), Chrysostomou et al. ("Dexmedetomidine Use In A Pediatric Cardiac Intensive Care Unit: Can We Safely Use It In Infants After Cardiac Surgery?" Pediatr. Crit. Care Med, 2007, 8 (Suppl 3): A308-- IDS) O'Mara . Successful use of dexmedetomidine for sedation in a 24-week gestational age neonate.  Ann Pharmacother. 2009 Oct;43(10):1707-13. Epub 2009 Sep 15)and Woodward (Pediatric Anesthesia Pocket Reference UCSF Children’s Hospital. DJW. 2009).
Ard et al. teaches anesthesia was maintained with 60% nitrous oxide, remifentani l (0.1 ug. kg-I . min- I), and sevoflurane (0.3%-0.7%). Dex infusion was initiated at a rate of 0.5 ug . kg- I. h- I for 30 minutes followed by the continuous infusion at 0.2 ug . kg-I. h- I. Dex infusion rate was reduced to 0.1 ug . kg- I. h- I. Dex infusion was maintained at 0.1 ug . kg- I . h- I during cortical speech mapping and brain resection that lasted 130 minutes. 
The reference fails to teach intubation before, during, or after dexmedetomidine or a single continuous administration.
Berkenbosch is solely used to show that e.g. patients aged 5 months to 16 years or i.e. patients aged 6.9 ±3.7 years were sedated with dexmedetomidine at 0.92 ± 0.36 ug/kg (0.3-1.92 ug/kg) over 10.3 ± 4.7 mins and were maintained with infusion of 0.69 ± 0.32 ug/kg/hr (0.25-1.14 ug/kg/hr).  
Chrysostomou 2007 teaches administration of dexmedetomidine to 1-day old, 4-day old, 5-day old, 6-day old, and 7-day old infants,etc.  (See left Col., Table).
Chrysostomou 2008 teaches administering dexmedetomidine to patients before and during surgery. (See p. 620-621, p. 622 bridging ¶). Chrysostomou 2008 teaches that dexmedetomidine can be administered to patients after surgery. (See p. 621, left Col., ¶1 and ¶3).  Chrysostomou 2008 teaches administration of dexmedetomidine after cardiac surgery in pediatric patients. (See p. 621, left Col., ¶1).  The reference teaches the loading dose is intravenously administered over 10 min (See p. 624, left Col., ¶2 and 3). The reference also teaches premedication to facilitate peripheral intravenous cannula placement before procedural sedation in pediatric patients with neurobehavioral disorders (4.5 Additional applications). The Chrysostomou points to a reference wherein it was found that a single intravenous bolus of dexmedetomidine, 0.5 μg/kg over 3 – 5 min, was effective in the treatment of postanesthesia shivering 
O’Mara teaches successful use of dexmedetomidine for sedation in a 24-Week gestational age neonate, Dexmedetomidine was initiated with a O.5-ug/kg intravenous loading dose over 10 minutes followed by continuous infusion at 0.25 ug/kg/h. For PIPP scores persistently greater than 10, the infusion rate was to be increased by 0.05-0.1 ug/kg/h every 12 hours up to a predefined maximum rate of 1.0 ug/kg/h

Lastly, Woodward teaches dexmedetomidine administered as an IV in 0.2-1 mcg/kg/hr IV infusion 0.2-1 mcg/kg IV load (over 10-20 min) to pediatric patients.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer dexmedetomidine to a patient younger than about 1 year of age. The teaching of less amount of time for administration of the dexmedetomidine renders obvious decreasing the 30 minutes loading dose of dexmedetomidine taught in Ard et al.’s method.  The motivation comes from the teachings of Chrysostomou 2007 that dexmedetomidine has been used on patients younger than about 1 year of age.  Further, from the teaching in Berkenbosch et al. that 10.3 ± 4.7 mins of the dexmedetomidine was effective in providing sedation. Lastly, Woodward teaches dexmedetomidine administered as an IV in 0.2-1 mcg/kg/hr IV infusion 0.2-1 mcg/kg IV load (over 10-20 min) to pediatric patients.  Hence, a skilled artisan would have reasonable expectation of successfully treating patients with dexmedetomidine on patients younger than about 1 year of age.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer dexmedetomidine before and during surgery.  The motivation comes from the teachings of Chrysostomou 2008 that dexmedetomidine has been used, before, during and after surgery.  Hence, a skilled artisan would have reasonable expectation of successfully treating patients with dexmedetomidine before, during and after surgery.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 8324260.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a method of sedation or analgesia in a pediatric patient in need thereof, wherein the method comprises administering dexmedetomidine to the pediatric patient; wherein the dexmedetomidine is administered as a first loading dose at a concentration of between 0.2 to 0.9 ug/kg over 20 minute period prior to a second maintenance dose at a concentration of between 0.005 to 0.2 ug/kg/hr; wherein the pediatric patient is about one month to about 17 years of age; and wherein the dexmedetomidine is administered as a continuous infusion for a period of time of less than about 36 hours whereas the copending claims are drawn to  a method of sedation in a pediatric patient in need thereof, wherein the method comprises administering dexmedetomidine to the pediatric patient; wherein the dexmedetomidine is administered at a concentration of between about 0.005 to about 50.0 ug/kg AND to a second maintenance dose at a concentration of between about 0.2 to about 1.5 ug/kg/hr for a period of time of at least about 1 minute; wherein the pediatric patient is less than about 17 years of age .  The claims are rendered obvious over the Patent because the method as claimed falls within the scope of the patent.  Both teach a method of sedation or analgesia in a pediatric patient in need thereof, wherein the method comprises administering dexmedetomidine to the pediatric patient; wherein the dexmedetomidine is administered as a first loading dose at a concentration within overlapping ranges and a second maintenance dose at a concentration within overlapping ranges to patients with overlapping ages.
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-6 of U.S. 9,314,449.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to method of sedation or analgesia in a pediatric patient in need thereof, wherein the method comprises administering dexmedetomidine to the pediatric patient; wherein the dexmedetomidine is administered as a first loading dose at a concentration of between 0.2 to 0.9 ug/kg over 20 minute period prior to a second maintenance dose at a concentration of between 0.005 to 0.2 ug/kg/hr; wherein the pediatric patient is about one month to about 17 years of age; wherein the pediatric patient is intubated and mechanically ventilated whereas the claims herein are drawn to a method of providing sedation in a pediatric patient in need thereof, wherein the method comprises administering a pharmaceutical composition comprising dexmedetomidine or a pharmaceutically acceptable salt thereof at a concentration of between about 0.005 to about 50 pg/mL to the pediatric patient; wherein the dexmedetomidine or a pharmaceutically acceptable salt thereof is administered as a continuous infusion at a concentration of between about 0 005 pg/kg/hr to about 1.5 pg/kg/hr; and wherein the pediatric patient is less than about 17 years of age.  The claims are rendered obvious over the Patent because the method as claimed falls within the scope of the patent.  Both teach a method of sedation or analgesia in a pediatric patient in need thereof, wherein the method comprises administering dexmedetomidine to the pediatric patient; wherein the dexmedetomidine in a continuous manner at a concentration within overlapping ranges to patients with overlapping ages.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of PAT 8507542. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is drawn  a method of providing sedation or analgesia to a pediatric patient in need thereof, wherein the method comprises administering dexmedetomidine to the pediatric patient; wherein the dexmedetomidine is administered as a first loading dose at a concentration of between about 0.005 to about 0.25 .mu.g/kg prior to a second maintenance dose at a concentration of between about 0.005 to about 0.2 .mu.g/kg/hr; wherein the pediatric patient is about 28 weeks gestational age to about 1 month of age; and wherein the dexmedetomidine is administered as a continuous infusion for a period of time of less than about 36 hours, whereas the claims herein are drawn to a method of providing sedation in a pediatric patient in need thereof, wherein the method comprises administering a pharmaceutical composition comprising dexmedetomidine or a pharmaceutically acceptable salt thereof at a concentration of between about 0.005 to about 50 pg/mL to the pediatric patient; wherein the dexmedetomidine or a pharmaceutically acceptable salt thereof is administered as a continuous infusion at a concentration of between about 0 005 pg/kg/hr to about 1.5 pg/kg/hr; and wherein the pediatric patient is less than about 17 years of age.  The claims are rendered obvious over the Patent because the method as claimed falls within the scope of the patent.  Both teach a method of sedation or analgesia in a pediatric patient in need thereof, wherein the method comprises administering dexmedetomidine to the pediatric patient; wherein the dexmedetomidine in a continuous manner at a concentration within overlapping ranges to patients with overlapping ages.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9-10, 12-14, and 19 of copending Application No. 13/343,693. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is drawn to  a method of providing sedation or analgesia to a pediatric patient in need thereof, wherein the method comprises administering dexmedetomidine to the pediatric patient; wherein the dexmedetomidine is administered as a first loading dose at a concentration of between 0.2 to 0.9 Ug/kg over a 20 minutes period of time prior to a second maintenance dose at a concentration of between 0.005 to 0.2 ug/kg/hr; wherein the pediatric patient is younger than about 1 year of age; and wherein the dexmedetomidine is administered as a continuous infusion for a period of time of less than about 36 hours, whereas the claims herein are drawn to a method of providing sedation in a pediatric patient in need thereof, wherein the method comprises administering a pharmaceutical composition comprising dexmedetomidine or a pharmaceutically acceptable salt thereof at a concentration of between about 0.005 to about 50 pg/mL to the pediatric patient; wherein the dexmedetomidine or a pharmaceutically acceptable salt thereof is administered as a continuous infusion at a concentration of between about 0 005 pg/kg/hr to about 1.5 pg/kg/hr; and wherein the pediatric patient is less than about 17 years of age.  The claims are rendered obvious over the Patent because the method as claimed falls within the scope of the patent.  Both teach a method of sedation or analgesia in a pediatric patient in need thereof, wherein the method comprises administering dexmedetomidine to the pediatric patient; wherein the dexmedetomidine in a continuous manner at a concentration within overlapping ranges to patients with overlapping ages. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9-10, 12-14, and 19 of copending Application No. 13/963885. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is drawn to  a method of providing sedation or analgesia to a pediatric patient in need thereof, wherein the method comprises administering dexmedetomidine to the pediatric patient; wherein the dexmedetomidine is administered as a first loading dose at a concentration of between 0.2 to 0.9 Ug/kg over a 20 minutes period of time prior to a second maintenance dose at a concentration of between 0.005 to 0.2 ug/kg/hr; wherein the pediatric patient is younger than about 1 year of age; and wherein the dexmedetomidine is administered as a continuous infusion for a period of time of less than about 36 hours, whereas the claims herein are drawn to a method of providing sedation in a pediatric patient in need thereof, wherein the method comprises administering a pharmaceutical composition comprising dexmedetomidine or a pharmaceutically acceptable salt thereof at a concentration of between about 0.005 to about 50 pg/mL to the pediatric patient; wherein the dexmedetomidine or a pharmaceutically acceptable salt thereof is administered as a continuous infusion at a concentration of between about 0 005 pg/kg/hr to about 1.5 pg/kg/hr; and wherein the pediatric patient is less than about 17 years of age.  The claims are rendered obvious over the Patent because the method as claimed falls within the scope of the patent.  Both teach a method of sedation or analgesia in a pediatric patient in need thereof, wherein the method comprises administering dexmedetomidine to the pediatric patient; wherein the dexmedetomidine in a continuous manner at a concentration within overlapping ranges to patients with overlapping ages.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Reference of relevance: Mansour (Bis-guided evaluation of dexmedetomidine vs. midazolam as anaesthetic adjuncts in off-pump coronary artery bypass surgery (OPCAB). Saudi Journal of Anaesthesia, 2009. VOL3:1, pages 7-14) 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627